Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 05-1983

                           NATALJA SERSNOVA

                               Petitioner,

                                     v.

              ALBERTO R. GONZALES, Attorney General,

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Circuit Judge,

              John R. Gibson,* Senior Circuit Judge,

                     and Howard, Circuit Judge.


     Reynold E. Finnegan and Finnegan & Diba on brief for
petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Terri J. Scadron, Assistant Director, Office of Immigration
Litigation, and Lowell R. Stern, Attorney, U. S. Department of
Justice, on brief for respondent.



                              June 20, 2007



     *
      Hon. John R. Gibson, of the Eighth Circuit, sitting by
designation.
             JOHN R. GIBSON, Senior Circuit Judge.           Natalja Sersnova,

a noncitizen resident of Latvia, seeks review of a final order of

the Board of Immigration Appeals denying her application for asylum

and withholding of removal.      We deny review.

             Sersnova contends that she has a well-founded fear of

future persecution in Latvia on account of her Russian ethnicity.

She testified that she was born in the Ukraine of a Ukrainian

mother and a Russian father, but that she grew up in Latvia in an

area populated mostly by ethnic Russians.         Her early schooling was

conducted in Russian, although she studied Latvian and took Latvian

language exams in 1997 and 1999, testing at the average level.

After graduating from high school in 1998, she was admitted to the

Latvian University of Agriculture, where the instruction was in

Latvian.     She performed well there.       She worked as a census taker

in Latvia.    Her parents and her brother continue to live in Latvia,

where her father and brother are both employed.             Neither Sersnova

nor her brother has ever been arrested in Latvia.

             Sersnova testified that she never had applied for Latvian

citizenship because she had not achieved the highest level on the

Latvian language tests, which she said was a pre-requisite for

citizenship.       Sersnova apparently did not retake the Latvian exam

in 2000 after she finished two years of university level coursework

conducted in Latvian.

             She    testified   that   she     had   been     subjected    to


                                    -2-
discrimination on the basis of her Russian ethnicity when people

cursed at her on the street, threw rocks and bottles at the

building where she lived, and refused to come to the door when she

was working as a census taker.   She said that her math teacher at

the university had been hostile to her and refused to help her

because she was Russian.   She also said that one of her friends had

been hit in the head with a bottle thrown from a bus because the

friend had been speaking Russian.

          Sersnova offered into evidence the State Department's

2002 Country Report on Latvia, which indicated that the Latvian

language requirement for citizenship has been liberalized so that

a high school language certificate now suffices.    The same report

indicated that the government has facilitated the naturalization

process so that 95% of applicants now pass the exams on the first

try.

          The IJ found that none of the incidents recounted by

Sersnova "come close" to establishing past persecution and that she

did not establish a well-founded fear of future persecution.    The

IJ therefore denied her application for asylum, withholding of

removal, and relief under the Convention Against Torture.   He held

that she could be removed to Latvia, and if Latvia would not accept

her, she could be removed to Ukraine.

          Sersnova appealed to the Board of Immigration Appeals.

Her brief to the BIA included a request to the BIA to receive new


                                 -3-
evidentiary materials not a part of the record before the IJ.                    The

BIA summarily affirmed the IJ’s order without mentioning Sersnova’s

request to receive the new evidence.

            On petition for review of the BIA’s summary affirmance,

we review the IJ’s decision as if it were the decision of the BIA.

Olujoke v. Gonzales, 411 F.3d 16, 21 (1st Cir. 2005).                    We review

the IJ’s findings of fact for substantial evidence, upholding them

unless the record evidence would compel any reasonable factfinder

to make a contrary determination.            Id.

            The IJ’s findings that Sersnova has not suffered past

persecution or shown a well-founded fear of future persecution are

well   supported   by   the   record.    Sersnova’s         description    of    her

personal    experiences   does   not    show       either   that   she   has    been

subjected to treatment severe enough to constitute persecution or

that she has reason       to fear she would be subjected to such

treatment if she returned to Latvia.                At most, she described a

"general climate of discrimination," which does not suffice to

establish persecution. See Attia v. Gonzales, 477 F.3d 21, 23-24

(1st Cir. 2007)(per curiam).      Her testimony that she would not be

able to pass the Latvian language requirements for citizenship

after having completed two years of college-level studies conducted

in Latvian was contrary to the evidence in the State Department

country report that she introduced.                We easily uphold the IJ's

findings.


                                       -4-
          Sersnova also contends that the BIA erred in issuing its

summary affirmance without noting specifically that it denied the

"motion to expand record" included in her BIA appeal brief.       The

BIA does not find facts in the course of deciding appeals, except

"for taking administrative notice of commonly known facts."        8

C.F.R. § 1003.1(d)(3)(iv).     The BIA therefore need not consider

evidence presented for the first time on administrative appeal.

Bhanot v. Chertoff, 474 F.3d 71, 74 (2d Cir. 2007)(per curiam).   "A

party asserting that the Board cannot properly resolve an appeal

without further factfinding must file a motion for remand."        8

C.F.R. § 1003.1(d)(3)(iv).     Sersnova did not file such a motion,

and therefore the BIA was not obliged to remand.     Ye v. Dep't of

Homeland Security, 446 F.3d 289, 296 (2d Cir. 2006).

          Although the BIA arguably erred by not mentioning the

request to expand the record in its summary affirmance, we conclude

remand would be futile because the additional documents offered

would not change the result.    See Bhanot, 474 F.3d at 74; see also

Hussain v. Gonzales, 477 F.3d 153, 158 (4th Cir. 2007); see

generally NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n.6 (1969)

(SEC v. Chenery Corp., 318 U.S. 80 (1943), does not require remand

where it would be "an idle and useless formality.").        Sersnova

could have received a remand or reopening only if she had    shown a

prima facie case that she was eligible for the relief sought and if

the evidence she sought to introduce was material and unavailable


                                 -5-
during the earlier proceedings. Falae v. Gonzales, 411 F.3d 11, 14

(1st Cir. 2005).   Dates on three of the documents Sersnova offered

show they were publicly available in November 2003 during the

hearing before the IJ, and a fourth is undated, but contains no

information about events later than 1998.     The other news articles

submitted have to do with protests over proposed measures such as

limiting the amount of school instruction conducted in the Russian

language, which does not threaten Sersnova personally since she

successfully   performed   university   studies   with   instruction   in

Latvian.   The 2003 State Department country report was consistent

with the 2002 report before the IJ, except that the 2003 Report

shows that an additional 10,403 non-citizens were naturalized

during the intervening year, which of course undermines Sersnova's

claim that she would not be able to become a citizen.        Because it

is evident that the documents attached to Sersnova's BIA brief

would not have been a basis for reopening her case, we decline to

order a futile remand.

           We deny review.




                                 -6-